Title: To James Madison from John Marsden Pintard, 2 May 1808
From: Pintard, John Marsden
To: Madison, James



Sir
New orleans 2nd. May 1808

The offices of Commissioner & Register of the Land office, for this Territory have lately become vaccant by the death of Mr. Gurley, & I understand from Mr. Abrahams the Military agent that he is about to Resign his office and leave this Country.  I beg leave to offer myself as a candidate for one of these offices, and take the liberty of Soliciting your Interest in my behalf, assuring you that If I should be honored with the appointment to either of them, I shall endeavour to execute the duties of the office So as to gain the Confidence of my employers.  I beg to apologise for this Intrusion on your time and am with Great Respect Sir Your most obt Hum Servt.

John M Pintard

